Order entered February 24, 1970 granting plaintiff’s motion to punish defendant for contempt for failing to produce certain documents and to contingently strike defendant’s answer, and imposing a fine of $100 for defendant’s willful failure to comply with prior orders, and denying defendant’s cross-motion for a protective order is unanimously affirmed, with $75 costs and disbursements to respondent. The defendant has repeatedly flouted the court’s clear mandate and the fine assessed was warranted in the circumstances. The answer of the defendant is stricken and an accounting directed unless the defendant’s president appears, produces and makes available the books, records and documents as heretofore directed and submits to examination as previously ordered at Special Term, Part II, of the Supreme Court, New York County, on July 15, 1970, at 10 o’clock in the forenoon. Concur — Capozzoli, J. P., McGivern, Markewich, Nunez and McNally, JJ.